Citation Nr: 1125000	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from May 1967 to April 1970 and from May 1979 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which: granted entitlement to service connection for DDD of the lumbar spine, assigning a 20 percent disability evaluation; granted entitlement to service connection for Thygeson's keratitis, assigning a 10 percent disability evaluation; granted entitlement to service connection for left ear hearing loss (claimed as bilateral hearing loss), assigning a noncompensable disability evaluation; and denied entitlement to service connection for first degree atrial-ventricular block (claimed as a heart condition).  In October 2006, the appellant submitted a notice of disagreement pertaining to the assignment of 20 percent for his DDD of the lumbar spine and his noncompensable disability evaluation for left ear hearing loss, and perfected his appeal in June 2007.

In a subsequent rating decision dated in August 2007, service connection for hearing loss of the right ear was established and was combined with the left ear as bilateral hearing loss.  Evaluation of bilateral hearing loss, which was considered noncompensable, was increased to 10 percent disabling.  In correspondence dated in January 2008, the appellant specified that he only wished to appeal the assignment of 20 percent for his DDD of the lumbar spine.  Accordingly, the issue of entitlement to an increased disability rating for bilateral hearing loss is not before the Board.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In his June 2007 Substantive Appeal [VA Form 9] he declined the option of testifying at a personal hearing.


This claim came before the Board in October 2009.  At that time, the claim was remanded for additional evidentiary development, to include a new VA spine examination.  Such development having been completed, the claim is returned to the Board for adjudication.

The appellant submitted additional medical evidence following the issuance of the February 2011 supplemental statement of the case; however, he specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that throughout the appeal period, the appellant's service-connected DDD of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine limited to approximately 60 degrees or higher.  

2.  There was no evidence of ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3.  The evidence does not demonstrate that the appellant's service-connected DDD of the lumbar spine is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for service-connected DDD of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased disability rating for his service-connected DDD of the lumbar spine.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to and following the initial adjudication of the appellant's claim, letters dated in January 2006 (service connection claim notice) and January 2010 (increased rating claim notice) fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  

Letters dated in November 2006 and January 2008 provided notice of the manner in which VA assigns initial ratings and effective dates.  Although these letters were not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the appellant in January 2011 and February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In short, the record indicates that the appellant received appropriate notice pursuant to the VCAA.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records, VA, and private medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

VA provided the appellant with appropriate VA examinations in August 2006 and July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by the record.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the duty to assist provisions of the VCAA and that no further actions need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the option of a personal hearing before the Board.

Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

As noted above, the appellant contends that his lumbar spine DDD is more severe than currently contemplated by his 20 percent disability evaluation.

Governing Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).





	(CONTINUED ON NEXT PAGE)
Specific Schedular Criteria

Effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from September 26, 2003).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

Intervertebral disc syndrome may be alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  This formula, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, there is no medical evidence anywhere of record of physician-prescribed bed rest.  Moreover, as has been noted above, there is of record no diagnosis of intervertebral disc syndrome, and virtually no evidence of neurological problems.

Thus, with respect to the current schedular criteria the appellant's service-connected lumbar spine disability will be rated using only the General Rating Formula for Diseases and Injuries of the Spine.




	(CONTINUED ON NEXT PAGE)
Analysis

During the pendency of the appeal, the appellant submitted private medical evidence and participated in two VA spine examinations.  The Board notes that in August 2005, following magnetic resonance imaging (MRI) of the lumbar spine, the appellant was diagnosed with (1) L5-S1 moderate right broad-based right paracentral protrusion with impingement and posterior displacement of the traversing right S1 nerve root with mild central canal stenosis and mild bilateral foraminal stenosis; (2) minimal disc bulge at L4-5 in conjunction with congenitally short pedicles, indicative of mild central canal stenosis; and (3) L3-4 right paracentral broad-based bulge with impression on anterior thecal sac and posterior displacement of the right traversing L4 nerve root; no apparent involvement of the exiting right L3 nerve root; moderate central canal stenosis; and foramina was present.  See Private Medical Record, Watauga Orthopaedics MRI Report, August 5, 2005.  

In September 2005, the appellant was seen again at Watauga Orthopaedics.  The examining physician noted that he had no complaints of right S1 radicular pain.  The appellant was diagnosed with DDD of the lumbar spine with low back pain and right L5-S1 disc herniation without radiculopathy.  See Private Medical Record, Watauga Orthopaedics, September 30, 2005.  Shortly thereafter, he had a second MRI in November 2005.  The impression was significant spondylosis of the lower lumbar spine with borderline spinal stenosis.  See Private Medical Record, Johnson City Medical Center, November 11, 2005.

In August 2006, the appellant participated in a VA spine examination.  At that time, there was no evidence of neurologic abnormalities.  All urinary functions were normal and the appellant did not complain of leg or foot weakness or unsteadiness.  The appellant endorsed flare-ups of severe low back pain every two to three weeks, lasting approximately two to three days each.  He reported that the major functional impact was pain.  The appellant reported: incapacitation for a total of 90 days over the last 12 months; mild fatigue; moderate decreased motion; moderate stiffness; moderate weakness; and moderate spasm.  The appellant also noted that his low back pain radiated down his right leg into his right ankle.  
Upon physical examination, there was no evidence of kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Further, there was no evidence of ankylosis.  There was some objective evidence of moderate muscle spasm.  Range of motion (ROM) findings were as follows:

Motion
Performed
Appellant's ROM
Findings
Normal ROM
(for VA purposes)
Flexion
0 to 60 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees
Left Lateral Flexion
0 to 15 degrees
0 to 30 degrees
Right Lateral Flexion
0 to 15 degrees

Left Lateral Rotation
0 to 15 degrees
0 to 30 degrees
Right Lateral Rotation
0 to 15 degrees


The appellant noted no additional loss of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  The Board notes that the appellant had a positive Lasegue's sign on the right.  The appellant also noted that he experienced decreased mobility, problems lifting and carrying as well as increased employment absenteeism due to his disability.  See VA Spine Examination Report, August 9, 2006.

In December 2009, the appellant participated in physical therapy for his lumbar spine disability.  At that time, ROM findings were as follows:

Motion
Performed
Appellant's ROM
Findings
Normal ROM
(for VA purposes)
Flexion
0 to 20.4 degrees
0 to 90 degrees
Extension
0 to 3.9 degrees
0 to 30 degrees
Left Lateral Flexion
0 to 4.3 degrees
0 to 30 degrees
Right Lateral Flexion
0 to 10.2 degrees


See Private Medical Record, Professional Therapies of Roanoke, December 7, 2009.


In July 2010, the appellant participated in a second VA spine examination.  At that time, he complained of severe flare-ups of low back pain approximately five to six times per year, each lasting two to three weeks.  There was no evidence of neurologic abnormalities.  Specifically, all urinary functions were considered to be within normal limits.  There were no complaints of numbness or weakness, fatigue or spasm.  The appellant did endorse stiffness, weakness and constant, moderate pain.  Interestingly, the appellant did not complain of radiating pain or incapacitating episodes.  Upon physical examination, there was no evidence of abnormal spinal curvatures (to include gibbus, kyphosis, lordosis, flattening, or scoliosis).  Further, there was no evidence of ankylosis and no objective abnormalities (to include spasms, atrophy, guarding, tenderness or weakness).  ROM findings were as follows:

Motion
Performed
Appellant's ROM
Findings
Normal ROM
(for VA purposes)
Flexion
0 to 90 degrees
0 to 90 degrees
Extension
0 to 27 degrees
0 to 30 degrees
Left Lateral Flexion
0 to 25 degrees
0 to 30 degrees
Right Lateral Flexion
0 to 25 degrees

Left Lateral Rotation
0 to 25 degrees
0 to 30 degrees
Right Lateral Rotation
0 to 25 degrees


There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness or lack of endurance.  Sensory examination findings for the lower extremities were normal and the appellant demonstrated normal muscle tone with no atrophy.  Lasegue's sign was negative.  The appellant reported that he had missed 10 to 12 days of work due to low back pain.  See VA Spine Examination Report, July 8, 2010.

Though the Board is aware of the December 2009 private physical therapy ROM finding, which indicated the appellant was only able to flex to approximately 20 degrees, this finding is considered an outlier, and not demonstrative of the appellant's flexion ability.  This is particularly the case, considering that the appellant had a completely normal flexion range of motion (to 90 degrees) upon ROM testing in July 2010.  Accordingly, the December 2009 physical therapy findings are not considered probative evidence of the appellant's current condition.

Based on the remaining evidence above, the appellant has not demonstrated that he currently suffers from ankylosis, or that his flexion is limited to 30 degrees or less.  Accordingly, the criteria for the assignment of a 40 percent schedular disability rating under the General Rating Formula for Diseases and Injuries of the Spine are not met.  As the criteria for a 40 percent disability rating are not met, the criteria for the still higher 50 or 100 percent disability ratings are also manifestly not shown.

DeLuca Considerations

In evaluating the appellant's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.
The Board recognizes the appellant's complaints of pain as a result of his lumbar spine disability.  However, during the July 2010 VA examination, despite the manifestation of pain, the appellant was able to maintain full forward flexion to 90 degrees.  Further, there was no indication that the appellant displayed weakness, fatigue, incoordination, or lack of endurance of the lumbar spine.

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The current 20 percent rating adequately compensates the appellant for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.1, 4.10 (2010).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected lumbar spine DDD and the Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent hospitalizations for his service-connected spine disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's lumbar spine DDD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2010).

IV.  Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim of entitlement to an increased disability rating in excess of 20 percent from November 29, 2005, the date of the appellant's original claim.  Thus, staged ratings are not appropriate.  See Fenderson, supra.  The benefit sought on appeal is accordingly denied.

In adjudicating the current appeal for an increased initial disability rating, the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  Although the appellant has indicated that his lumbar spine disability has caused some increased absenteeism to his employment, he has not indicated that he is unemployed, nor has any physician indicated that he is unemployable solely due to his service-connected lumbar spine disability.  As such, the Board does not find the application of Rice in this case to be appropriate.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for DDD of the lumbar spine is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


